PER CURIAM.
Plaintiffs.have appealed from a judgment entered against them in the trial court and on April 7, 1954, they filed their brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such:-circumstances as stated in Osborne v. Osborne, 163 Okl. 273, 21 P.2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action, of the trial court, but the cause will be. reversed and remanded with directions.
The cause is reversed and remanded with directions to vacate th'e judgment entered in favor of defendant and to enter a judgment in favor of plaintiffs as prayed for in their petition in error.
JOHNSON, C. J., WILLIAMS, V. C. J., and CORN, DAVISON, HALLEY, BLACKBIRD and JACKSON, JJ., concur.